Marshall, J.
The appeal raises the very grave question of whether, in case of a public utility corporation being rendered incapable of performing its public duty without submitting to such terms as its employees, acting in combination, may prescribe, thus causing injury to the public, it is competent for the court to interiere by its coercive authority and, directly or indirectly, compel submission on the part of the utility. That is the natural effect of such an order as was entered in this case. It left the appellant no recourse but to either surrender or appeal, since the trial court, as it had reason to suppose, was of the opinion that insistence upon not bowing to the demands of the employees was remediably unreasonable, rendering it futile to answer, as the facts from which the inference was drawn were not disputable.
It is a very great power of the court, if it has such power, *654to do what was, seemingly, the effect of the order complained of. It is not necessary to the decision of this case to determine whether it has such power or not. It is very difficult, if not impossible, to place a limit on the equity power of the court, so far as its protective feature is concerned. But whether to use that power and the extent of its use, must, generally, rest in the sound judgment of the chancellor. ' The greater the power, ordinarily, the greater the degree of judgment required in order to use it wisely, and never to abuse it. The thing always to be kept in view in a case of this sort, is equality before the law. Individual rights may be regulated legislatively and restrained judicially, for the purpose of conservation, but not unduly impaired or destroyed. Where the right on the one hand meets the right on the other, the court should not step in and take away one to permit supremacy of the other. Where the right, especially in case of a public-service corporation as regards its performance of its gwusi-public duty to unrestricted liberty of action, ends, must be, often, a very difficult question to solve and be dependable upon the just solution of complicated questions of fact — so complicated as to call for much hesitancy and the exercise of superlative judicial care before dictating an unconditional surrender of one side to the other.
With these remarks we pass to the question which is decisive of this case, not intending to suggest that an occasion, might not arise, or may have existed in this case, warranting the exercise of the equity authority of the court to solve the difficulty.
What has been said, suggests the advisability, if not the necessity, in such a situation as existed in this instance of having a tribunal before which all the facts can be fully investigated. In no other way, it seems, can violated rights be redressed and violations of rights be prevented with any fair degree of certainty, without peril of violating, seriously, *655the rights of one party in attempting to conserve those of another. No favoritism between parties, public or private, but absolute equality before the law, so far as that can practicably be established, is the very groundwork principle of our system. It is the public interest and mutuality of rights between private parties and between them and the public which is the great subject of solicitude in such controversies. Appreciating that, the people, acting through the lawmaking body, have provided a tribunal to act, quasi-judicially, in dealing originally with such questions as are raised in this case, — so far as they might otherwise be a subject for judicial interference, including interference in equity, — and provided a method of judicial review of its determination as regards whether unlawful or unreasonable. In that we have a comprehensive system which affords full hearing and investigation before condemnation, in recognition of the vital principles of natural justice.
Secs. 1797 — 2 to 1797 — 16, inclusive, of the Statutes cover the whole subject. They clothe the railroad commission with full authority to act in all controversies as regards the duties of public-service corporations of the class of the one in question, and prescribe a simple way of invoking its jurisdiction, and provide adequately for a judicial review, first in the circuit court and then in this court, if desired.
The new system did not absolutely take away any of the constitutional jurisdiction of the circuit court; but, the deference to the legislative will, which is due to a co-ordinate department of the government, requires that such jurisdiction shall not be exercised in any situation — which the legislature placed, as matter of administrative power, in that of the railroad commission as regards original action, — in the absence of some extraordinary emergency not liable to arise.
This species of duty not to act, even in case of the existence of power to act, is so regarded that a violation of it *656takes tbe cast of jurisdictional error. Meyer v. Garthwaite, 92 Wis. 571, 66 N. W. 704; Burnham v. Norton, 100 Wis. 8, 75 N. W. 304. Not jurisdictional in tbe sense of entire want of power, rendering tbe act usurpations and tbe result void, but in tbe sense of sucb manifest duty not to exercise tbe power, that tbe wrong of it should be classed as jurisdictional, and competency exist to efficiently raise tbe question in respect thereto at any time while competency remains to challenge tbe order or judgment involved, for judicial error. Harrigan v. Gilchrist, 121 Wis. 127, 224, 99 N. W. 909.
Under tbe foregoing rule, tbe court below must be considered as not having bad jurisdiction to entertain tbe proceedings in question. It should have left tbe parties to tbe remedy prescribed by law before tbe special tribunal — the railroad commission. That is in harmony with tbe previous decisions of this court. Frank A. Graham Ice Co. v. C., M. & St. P. R. Co., ante, p. 145, 140 N. W. 1097, 1101.
It' is also in harmony with tbe decisions of other courts in the same or similar situations. Nebraska T. Co. v. State, 55 Neb. 627, 76 N. W. 171; Atchison, T. & S. F. R. Co. v. Foster L. Co. 31 Okla. 661, 122 Pac. 139; Wickwire S. Co. v. N. Y. C. & H. R. R. Co. 181 Fed. 316.
By the Court. — Tbe judgment is reversed, and tbe cause remanded with directions to grant tbe motion to quash and to dismiss tbe proceedings with costs.
Kerwin and Timlin, JJ., dissent.